Case: 11-30277     Document: 00511591979         Page: 1     Date Filed: 09/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 2, 2011
                                     No. 11-30277
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

GARY DON THOMPSON,

                                                  Plaintiff-Appellant

v.

DEPARTMENT OF VETERANS AFFAIRS; OVERTON BROOKS VETERANS
AFFAIRS MEDICAL CENTER,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 5:10-CV-1818


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Gary Don Thompson, Texas prisoner #1653843, moves for leave to proceed
in forma pauperis (IFP) following the district court’s dismissal of his civil tort
action for lack of jurisdiction because Thompson failed to demonstrate that he
had exhausted administrative remedies.               The district court certified that
Thompson’s appeal was not taken in good faith and denied him leave to proceed
IFP on appeal.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30277    Document: 00511591979       Page: 2    Date Filed: 09/02/2011

                                   No. 11-30277

      When a district court certifies that an appeal is frivolous and is not taken
in good faith under 28 U.S.C. § 1915(a)(3) and FED. R. CIV. P. 24(a)(3), a litigant
may either pay the filing fee or challenge the district court’s certification decision
by filing a motion for leave to proceed IFP in this court. Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). We may dismiss an appeal on consideration
of an IFP motion if the appeal raises no arguable legal issues for appeal. Id.
at 202 n. 24.
      Federal courts lack subject matter jurisdiction over the benefits
determinations of the V.A., with exceptions not applicable here. 38 U.S.C.
§ 511(a); Zuspann v. Brown, 60 F.3d 1156, 1158-59 (5th Cir. 1995). The district
court was without subject matter jurisdiction over Thompson’s action. We also
lack subject matter jurisdiction. See § 511(a).
      APPEAL DISMISSED.




                                          2